COMBINED PROXY STATEMENT AND PROSPECTUS FOR THE REORGANIZATION OF Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund (each a series of Professionally Managed Portfolios) 615 East Michigan Street Milwaukee, Wisconsin53202 (800) 458-6589 INTO American Beacon Stephens Small Cap Growth Fund American Beacon Stephens Mid-Cap Growth Fund (each a series of American Beacon Funds) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (800)967-9009 And STATEMENT OF ADDITIONAL INFORMATION TO COMBINED PROXY STATEMENT AND PROSPECTUS December 22, 2011 PROFESSIONALLY MANAGED PORTFOLIOS Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund 615 East Michigan Street Milwaukee, WI 53202 December 22, 2011 To the Shareholders: We are pleased to announce that the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund (each, a “Stephens Fund” and together, the “Stephens Funds”), each a series of Professionally Managed Portfolios (the “Trust”), are proposing to reorganize into the American Beacon Stephens Small Cap Growth Fund (the “AB Small Cap Fund”) and the American Beacon Stephens Mid-Cap Growth Fund (the “AB Mid-Cap Fund”), respectively.The AB Small Cap Fund and the AB Mid-Cap Fund are each a newly created series of the American Beacon Funds (the “AB Trust”).The AB Small Cap Fund and the AB Mid-Cap Fund (together, the “AB Funds”) are designed to be substantially similar from an investment perspective to the Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund. A Special Meeting of Shareholders of the Stephens Funds is to be held at 10:00 a.m. Central time on Thursday, February 23, 2012, at 777 E. Wisconsin Avenue, 4th Floor Conference Room, Milwaukee, WI 53202, where (1) shareholders of the Stephens Small Cap Growth Fund will be asked to vote on the proposal to reorganize the Stephens Small Cap Growth Fund into the AB Small Cap Fund, and (2) shareholders of the Stephens Mid Cap Growth Fund will be asked to vote on the proposal to reorganize the Stephens Mid Cap Growth Fund into the AB Mid-Cap Fund.A Combined Proxy Statement and Prospectus (the “Proxy Statement”) regarding the meeting, a proxy card for your vote at the meeting and a postage-prepaid envelope in which to return your proxy card are enclosed. The primary purpose of the reorganization transactions (the “Reorganizations”) is to move the Stephens Funds to the American Beacon Family of Funds.The Reorganizations will shift management oversight responsibility for the Stephens Funds from Stephens Investment Management Group, LLC (“SIMG”) to American Beacon Advisors, Inc. (the “Manager”).The Manager is an experienced provider of investment advisory services to institutional and retail investors, with over $16 billion mutual fund and $44 billion overall assets under management, as of October 31, 2011.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.SIMG believes that each Reorganization has the potential to expand the Stephen Fund’s presence in more distribution channels, increase its asset base and lower operating expenses as a percentage of assets. By engaging SIMG as a sub-adviser (the “Sub-Adviser”) to the AB Funds, the Manager will provide continuity of the portfolio management team that has been responsible for the Stephens Funds’ performance records since the inception of each of the Stephens Funds.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of each of the Stephens Funds will remain the same. The Reorganizations will not result in any increase in the advisory fees payable by the AB Funds as compared to the advisory fees that are currently paid by the Stephens Funds.The Reorganization will not result in any increase in the overall net expense ratio during the first two years as compared to the net expense ratio currently paid by the Stephens Funds.In addition, the Reorganization will not result in any increase in the gross expense ratio for the AB Mid-Cap Fund’s Investor Class or Institutional Class or for the AB Small Cap Fund’s Institutional Class although there will be an increase in the gross expense ratio for the AB Small Cap Fund’s Investor Class. If shareholders of the Stephens Funds approve the Reorganizations, the Reorganizations will take effect on or about February 24, 2012.At that time, the Class A and Class I shares of the Stephens Fund that you currently own would, in effect, be exchanged on a tax-free basis for, respectively, Investor Class shares and Institutional Class shares respectively, of the applicable AB Fund with the same aggregate value, as follows: Stephens Small Cap Growth Fund à American Beacon Stephens Small Cap Growth Fund Class A shares à Investor Class shares Class I shares à Institutional Class shares Stephens Mid Cap Growth Fund à American Beacon Stephens Mid-Cap Growth Fund Class A shares à Investor Class shares Class I shares à Institutional Class shares No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the tax-free exchange of their shares. The Board of Trustees of the Trust, on behalf of Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund, unanimously recommends that the shareholders of the Stephens Funds vote in favor of the proposed Reorganizations. Detailed information about the proposals is contained in the enclosed materials.Whether or not you plan to attend the meeting in person, we need your vote.Once you have decided how you will vote, please promptly complete, sign, date and return the enclosed proxy card or vote by telephone or internet.If you have any questions regarding the proposal to be voted on, please do not hesitate to call (877) 216-4236. Your vote is very important to us. Thank you for your response and for your continued investment in the Stephens Funds. Respectfully, /s/ J. Warren Simpson J. Warren Simpson President Stephens Investment Management Group, LLC PROFESSIONALLY MANAGED PORTFOLIOS Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund 615 East Michigan Street Milwaukee, WI 53202 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 23, 2012. To the Shareholders of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Special Meeting”) of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund (together, the “Stephens Funds”), each a series of Professionally Managed Portfolios (the “Trust”), is to be held at 10:00 a.m. Central time on Thursday, February 23, 2012, at 777 E. Wisconsin Avenue, 4th Floor Conference Room, Milwaukee, WI 53202. The Special Meeting is being held to consider an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the Stephens Small Cap Growth Fund to the American Beacon Stephens Small Cap Growth Fund (the “AB Small Cap Fund”), and all of the assets of the Stephens Mid Cap Growth Fund to the American Beacon Stephens Mid-Cap Growth Fund (the “AB Mid-Cap Fund”).Both the AB Small Cap Fund and the AB Mid-Cap Fund are newly created series of American Beacon Funds (the “AB Trust”). Each transfer effectively would be an exchange of your Class A and Class I shares of the Stephens Fund for, respectively, Investor Class shares and Institutional Class shares of the corresponding AB Fund, which would be distributed pro rata by the Stephens Fund to the holders of its shares in complete liquidation of the Stephens Fund, andthe AB Fund’s assumption of all of the liabilities of the Stephens Fund, as follows: Stephens Small Cap Growth Fund à American Beacon Stephens Small Cap Growth Fund Class A shares à Investor Class shares Class I shares à Institutional Class shares Stephens Mid Cap Growth Fund à American Beacon Stephens Mid-Cap Growth Fund Class A shares à Investor Class shares Class I shares à Institutional Class shares Those present and the appointed proxies also will transact such other business, if any, as may properly come before the Special Meeting or any adjournments or postponements thereof. Holders of record of the shares of beneficial interest in each Stephens Fund as of the close of business on December 19, 2011 are entitled to vote at the Special Meeting or any adjournments or postponements thereof. If the necessary quorum to transact business or the vote required to approve any proposal is not obtained at the Special Meeting or if quorum is obtained but sufficient votes required to approve the Plan are not obtained, the persons named as proxies on the enclosed proxy card may propose one or more adjournments of the Special Meeting to permit, in accordance with applicable law, further solicitation of proxies with respect to the proposal.Whether or not a quorum is present, any such adjournment as to a matter will require the affirmative vote of the holders of a majority of the shares represented at that meeting, either in person or by proxy.The meeting may be held as adjourned within a reasonable time after the date set for the original meeting without further notice unless a new record date is established for the adjourned meeting and the adjourned meeting is held more than 60 days from the date set for the original meeting.The persons designated as proxies may use their discretionary authority to vote as instructed by management of the Stephens Funds on questions of adjournment and on any other proposals raised at the Special Meeting to the extent permitted by the proxy rules of the Securities and Exchange Commission (the “SEC”), including proposals for which timely notice was not received, as set forth in the SEC’s proxy rules. By order of the Board of Trustees, /s/ Elaine E. Richards Elaine E. Richards, Secretary December 22, 2011 Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on Thursday, February 23, 2012 or any adjournment or postponement thereof.This Notice and Combined Proxy Statement and Prospectus are available on the internet at www.stephensfunds.com.On this website, you will be able to access the Notice, the Combined Proxy Statement and Prospectus, any accompanying materials and any amendments or supplements to the foregoing material that are required to be furnished to shareholders.We encourage you to access and review all of the important information contained in the proxy materials before voting. IMPORTANT — We urge you to sign and date the enclosed proxy card and return it in the enclosed addressed envelope, which requires no postage and is intended for your convenience. You also may vote through the internet, by visiting the website address on your proxy card, or by telephone, by using the toll-free number on your proxy card. Your prompt vote may save the Stephens Funds the necessity of further solicitations to ensure a quorum at the Special Meeting. If you can attend the Special Meeting and wish to vote your shares in person at that time, you will be able to do so. PROFESSIONALLY MANAGED PORTFOLIOS Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund 615 East Michigan Street Milwaukee, WI 53202 QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! Dated: December 22, 2011 Question:What is this document and why did you send it to me? Answer:The attached document is a proxy statement for the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund (collectively, the “Stephens Funds”), each a series of Professionally Managed Portfolios (the “Trust”), and a prospectus for Investor Class shares and Institutional Class shares of American Beacon Stephens Small Cap Growth Fund (the “AB Small Cap Fund”) and American Beacon Stephens Mid-Cap Growth Fund (the “AB Mid-Cap Fund”) (collectively, the “AB Funds”), each a newly created series of American Beacon Funds (the “AB Trust”).The purposes of this Combined Proxy Statement and Prospectus (the “Proxy Statement”) are to (1) solicit votes from shareholders of the Stephens Small Cap Growth Fund to approve the proposed reorganization of the Stephens Small Cap Growth Fund into the AB Small Cap Fund and from shareholders of the Stephens Mid Cap Growth Fund to approve the proposed reorganization of the Stephens Mid Cap Growth Fund into the AB Mid-Cap Fund (each, a “Reorganization” and together, the “Reorganizations”) as described in the Agreement and Plan of Reorganization and Termination between the Trust and the AB Trust (the “Plan”) and (2)provide information regarding the Investor Class and Institutional Class shares of the AB Small Cap Fund and the AB Mid-Cap Fund. The Proxy Statement contains information that shareholders of the Stephens Funds should know before voting on the Reorganizations.The Proxy Statement should be retained for future reference. Question:What is the purpose of the Reorganizations? Answer:The primary purpose of the Reorganizations is to move the Stephens Funds to the American Beacon Family of Funds.Reconstituting each of the Stephens Funds as a series of the AB Trust has the potential to (a) expand the Stephens Funds’ presence in more distribution channels, (b) increase the asset base of each of the Stephens Funds, and (c) lower operating expenses as a percentage of assets.Stephens Investment Management Group, LLC (“SIMG”), the current adviser to the Stephens Funds, recommends that the Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund each be reorganized as a series of the AB Trust. Question:How will the Reorganizations work? Answer:In order to reconstitute each Stephens Fund as a series of the AB Trust, substantially similar funds, referred to as the “AB Funds,” have been created as new series of the AB Trust.If shareholders of the Stephens Small Cap Growth Fund approve the Plan, the Stephens Small Cap Growth Fund will transfer all of its assets to the AB Small Cap Fund in return for shares of the AB Small Cap Fund and the AB Small Cap Fund’s assumption of the Stephens Small Cap Growth Fund’s liabilities, and if the shareholders of the Stephens Mid Cap Growth Fund approve the Plan, the Stephens Mid Cap Growth Fund will transfer all of its assets to the AB Mid-Cap Fund in return for shares of the AB Mid-Cap Fund and the AB Mid-Cap Fund’s assumption of the Stephens Mid Cap Growth Fund’s liabilities.The Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund each will then distribute the shares it receives from the corresponding AB Fund to shareholders of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund, respectively. Existing shareholders of Class A and Class I shares of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund will become shareholders of Investor Class and Institutional Class shares, respectively, of the AB Small Cap Fund or AB Mid-Cap Fund. Immediately after the Reorganization, each shareholder will hold the same number of Investor Class and Institutional Class shares of the AB Fund, with the same net asset value per share and total value, as the Class A and Class I shares of the Stephens Fund that he or she held immediately prior to the Reorganization.Subsequently, the Stephens Funds will be liquidated. Please refer to the Proxy Statement for a detailed explanation of the proposal.If the Plan is approved by shareholders of the Stephens Funds at the Special Meeting of Shareholders (the “Special Meeting”), the Reorganizations presently are expected to be effective on or about February 24, 2012. Question:How will the Reorganizations affect me as a shareholder? Answer:If you are a shareholder of the Stephens Small Cap Growth Fund you will become a shareholder of the AB Small Cap Fund, and if you are a shareholder of the Stephens Mid Cap Growth Fund you will become a shareholder of the AB Mid-Cap Fund.The shares of the AB Small Cap Fund and AB Mid-Cap Fund that you receive will have a total net asset value equal to the total net asset value of the shares you hold in the Stephens Small Cap Growth Fund or Stephens Mid Cap Growth Fund, respectively, as of the closing date of the Reorganization.The Reorganizations will not affect the value of your investment at the time of the Reorganizations. The Reorganizations are expected to be tax-free to the Stephens Funds and their shareholders. The Reorganizations will shift management oversight responsibility for the Stephens Funds from SIMG to American Beacon Advisors, Inc. (the “Manager”).By engaging SIMG, the current adviser to the Stephens Funds, as the sub-adviser (the “Sub-Adviser”), the Manager will provide continuity of the portfolio management team that has been responsible for the Stephens Funds’ performance records since each Stephens Fund’s inception.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Stephens Funds will remain the same.The investment objective and strategies of the AB Funds will be substantially similar to those of the Stephens Funds.However, the AB Funds may make greater use of investments in cash or cash equivalents such as money market funds and also have more latitude to purchase and sell futures contracts to gain market exposure on cash balances or to reduce market exposure in anticipation of liquidity needs than the Stephens Funds.The investment limitations of the AB Funds are substantially similar to those of the Stephens Funds; however, the investment limitations of the AB Funds have been harmonized to align with the limitations with those of other funds in the AB Trust complex. The Reorganizations will affect other services currently provided to the Stephens Funds.Foreside Fund Services, LLC will be the distributor and principal underwriter of the AB Funds’ shares; Quasar Distributions, LLC currently serves as the distributor and principal underwriter of the Stephens Funds’ shares.The AB Funds will engage State Street as their custodian and accounting agent; U.S. 2 Bank, National Association, currently serves as the custodian for the Stephens Funds and U.S. Bancorp currently serves as accounting agent for the Stephens Funds.The AB Funds will engage Boston Financial Data Services, a State Street affiliate, as their transfer agent.The Manager will provide administration services for the AB Funds; U.S. Bancorp Fund Services, LLC currently provides administration services and fund accounting for the Stephens Funds. The Reorganizations will move the assets of the Stephens Funds from the Trust, which is a Massachusetts business trust, to the AB Funds, each a series of the AB Trust, which also is organized as a Massachusetts business trust.As a result of the Reorganizations, the AB Funds will operate under the supervision of a different Board of Trustees. Question:Who will manage the AB Funds? Answer:The Manager will be responsible for overseeing the management of the AB Funds, and the portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Stephens Funds will continue to manage the portfolio of the AB Funds. The Manager is an experienced provider of investment advisory services to institutional and retail investors, with over $16 billion mutual fund and $44 billion overall assets under management, as of October 31, 2011.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.The Manager serves retail clients as well as defined benefit plans, defined contribution plans, foundations, endowments, corporations, and other institutional investors. There are currently 21 series of the AB Trust.The American Beacon Family of Funds advised by the Manager currently includes international and domestic equity portfolios spanning a variety of longer-range investment strategies through balanced portfolios, as well as short-term investment options such as bond funds and money market funds. The Sub-Adviser was established in 2005 and is a subsidiary of Stephens Investments Holdings LLC, a privately held and family owned company.As of September 30, 2011 the Sub-Adviser’s assets under management were approximately $842.46 million. Question:How will the Reorganizations affect the fees and expenses I pay as a shareholder of the Stephens Funds? Answer:The Reorganizations will not result in any increase in the advisory fees payable by the AB Funds over those advisory fees currently incurred by the Stephens Funds.The Reorganization will not result in any increase in the overall net expense ratios during the first two years compared to the net expense ratios currently paid by the Stephens Funds.In addition, the Reorganization will not result in any increase in the gross expense ratio for the AB Mid-Cap Fund’s Investor Class or Institutional Class or for the AB Small Cap Fund’s Institutional Class although there will be an increase in the gross expense ratio for the AB Small Cap Fund’s Investor Class.The total annual fund operating expenses of each of the Class A and Class I shares of the Stephens Small Cap Growth Fund as of the semi-annual period ended May 31, 2011 are 1.42% and 1.17%, respectively, of its average daily net assets before the cap on expenses, and 1.36% and 1.11%, respectively, after fee waivers.The total annual fund operating expenses of each of the Class A and Class I Shares of the Stephens Mid Cap Growth Fund as of the semi-annual period ended May 31, 2011 are 2.01% and 1.76%, respectively, of its average daily net assets before the cap on expenses, and 1.51% and 1.26%, respectively, after fee waivers.The projected total annual operating expenses for the Investor Class shares and Institutional Class shares of the AB Funds, based on the same asset levels, are 1.53%, and 1.15%, respectively for the AB Small Cap Growth Fund, and 1.63%, and 1.25%, respectively for the AB Mid-Cap Growth Fund, of that Fund’s average daily net assets before the cap on expenses.The Manager has contractually agreed to cap Fund expenses through 3 April 30, 2014, to the extent that total annual fund operating expenses of the Investor Class shares and Institutional Class shares exceed the annual rate of 1.35% and 1.09%, respectively, for the AB Small Cap Fund and 1.37% and 0.99%, respectively, for the AB Mid-Cap Fund excluding taxes, interest, portfolio transaction expenses and other extraordinary expenses. Question:Will the Reorganizations result in any taxes? Answer:We expect that neither the Stephens Funds nor their shareholders will recognize any gain or loss for federal income tax purposes as a direct result of the Reorganizations, and the Trust and the AB Trust expect to receive a tax opinion confirming this position. Shareholders should consult their tax adviser about possible state and local tax consequences of the Reorganizations, if any, because the information about tax consequences in this document relates to the federal income tax consequences of the Reorganizations only. Question:Will I be charged a sales charge or contingent deferred sales charge (CDSC) as a result of the Reorganizations? Answer:No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the Reorganizations. Question:Why do I need to vote? Answer:Your vote is needed to ensure that a quorum and sufficient votes are present at the Special Meeting so that the proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote, which will result in additional expenses.Your vote is very important to us regardless of the number of shares you own. Question:How does the Trust’s Board of Trustees (the “Board”) recommend that I vote? Answer:After careful consideration and upon recommendation of SIMG, the Board unanimously recommends that shareholders vote “FOR” the Plan. Question:Who is paying for expenses related to the Special Meeting and the Reorganizations? Answer:SIMG and the Manager will pay all direct costs relating to the Reorganizations, including the costs relating to the Special Meeting and the Proxy Statement. Question:What will happen if the Plan is not approved by shareholders? Answer:The consummation of a Reorganization of a Stephens Fund is contingent on the consummation of the Reorganization of the other Stephens Fund. Thus, if shareholders of one or both of the Stephens Funds do not approve the Plan, neither of the Stephens Funds will be reorganized into its corresponding AB Fund and the Board will meet to consider other alternatives. Question:How do I vote my shares? Answer:You can vote your shares by mail, telephone or internet by following the instructions on the enclosed proxy card. 4 Question:Who do I call if I have questions? Answer:If you have any questions about the proposal or the proxy card, please do not hesitate to call (877) 216-4236. 5 COMBINED PROXY STATEMENT AND PROSPECTUS December 22, 2011 FOR THE REORGANIZATION OF Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund (each a series of Professionally Managed Portfolios) 615 East Michigan Street Milwaukee, Wisconsin 3202 (800) 458-6589 INTO American Beacon Stephens Small Cap Growth Fund American Beacon Stephens Mid-Cap Growth Fund (each a series of American Beacon Funds) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (800)967-9009 This Combined Proxy Statement and Prospectus (the “Proxy Statement”) is being sent to you in connection with the solicitation of proxies by the Board of Trustees (the “Board”) of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund (each, a “Stephens Fund” and together, the “Stephens Funds”) for use at a Special Meeting of Shareholders (the “Special Meeting”) of the Stephens Funds, each a series of Professional Managed Portfolios (the “Trust”), managed by Stephens Investment Management Group, LLC (“SIMG”), at the offices of U.S. Bancorp Fund Services, LLC, located at 777 E. Wisconsin Avenue, 4th Floor Conference Room, Milwaukee, WI 53202,February 23 2012, at 10:00 a.m. Central time.At the Special Meeting, shareholders of the Stephens Funds will be asked: Proposal Shareholders Entitled to Vote on the Proposal 1.To approve an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the Stephens Small Cap Growth Fund to the American Beacon Stephens Small Cap Growth Fund, a newly created series of American Beacon Funds (the “AB Trust”), in exchange for: (a) Investor Class shares and Institutional Class shares of the American Beacon Stephens Small Cap Growth Fund equal in number and value to the Stephens Small Cap Growth Fund’s Class A and Class I shares, respectively, Shareholders of Stephens Small Cap Growth Fund which will be distributed pro rata by Stephens Small Cap Growth Fund to the holders of its shares in complete liquidation of the Stephens Small Cap Growth Fund as follows: Stephens SmallAmerican Beacon Stephens Cap Growth FundSmall Cap Growth Fund Class A sharesàInvestor Class shares Class I sharesàInstitutional Class shares (b)The American Beacon Stephens Small Cap Growth Fund’s assumption of all of the liabilities of the Stephens Small Cap Growth Fund. 2.To approve the Plan providing for the transfer of all of the assets of the Stephens Mid Cap Growth Fund to the American Beacon Stephens Mid-Cap Growth Fund, a newly created series of the AB Trust, in exchange for: (a) Investor Class shares and Institutional Class shares of the American Beacon Stephens Mid-Cap Growth Fund equal in number and value to the Stephens Mid Cap Growth Fund’s Class A and Class I shares, respectively, which will be distributed pro rata by Stephens Mid Cap Growth Fund to the holders of its shares in complete liquidation of the Stephens Mid Cap Growth Fund as follows: Stephens MidAmerican Beacon Stephens Cap Growth FundMid-Cap Growth Fund Class A SharesàInvestor Class shares Class I SharesàInstitutional Class Shares (b)The American Beacon Stephens Mid-Cap Growth Fund’s assumption of all of the liabilities of the Stephens Mid Cap Growth Fund. Shareholders of Stephens Mid Cap Growth Fund 3.To transact any other business, not currently contemplated, that may properly come before the Special Meeting, in the direction of the proxies or their substitutes, or any adjournments thereof. Shareholders of each Stephens Fund, as applicable The consummation of a Reorganization of a Stephens Fund is contingent on the consummation of the Reorganization of the other Stephens Fund.If shareholders of one or both of the Stephens Funds do not approve the Plan, neither of the Stephens Funds will be reorganized into its corresponding AB Fund.In such a case, the Board will meet to consider other alternatives. Each of the Stephens Funds is a series of the Trust, which is an open-end management investment company registered with the SEC and organized as a Massachusetts business trust.Each of the AB Funds is a newly created series of the AB Trust, which is an open-end management investment company registered with the SEC and organized as a Massachusetts business trust. This Proxy Statement sets forth the basic information you should know before voting on the proposals.You should read it and keep it for future reference.Additional information relating to the American Beacon Stephens Small Cap Growth Fund and the American Beacon Stephens Mid-Cap Growth Fund (each an “AB Fund”, and together, the “AB Funds”) and the Proxy Statement is set forth in the Statement of Additional Information to this Proxy Statement dated December 22, 2011, which is incorporated by reference into this Proxy Statement.Additional information about the AB Funds has been filed with the Securities and Exchange Commission (the “SEC”) and is available upon request and without charge by writing to the AB Funds or by calling (800) 658-5811.The Stephens Funds expect that the Proxy Statement will be mailed to shareholders on or about January 5,2012. The following documents regarding the Stephens Funds have been filed with the SEC and are incorporated by this reference into this Proxy Statement, which means that these documents are considered legally to be part of the Proxy Statement: ● Statement of Additional Information to this Proxy Statement, dated December 22, 2011; ● Prospectuses and Statement of Additional Information of the Stephens Funds, each dated March 31, 2011; and ● Semi-Annual Report to Shareholders of the Stephens Funds for the semi-annual period ended May 31, 2011, and Annual Report to Shareholders of the Stephens Funds for the fiscal year ended November 30, 2010. The Stephens Funds’ Prospectuses dated March 31, 2011 and Annual Reports to Shareholders for the fiscal year ended November 30, 2010, containing audited financial statements, have been previously mailed to shareholders.Copies of these documents are available upon request and without charge by writing to the Trust, through the internet at www.stephensfunds.com or by calling (866) 735-7464. Because the AB Funds have not yet commenced operations as of the date of this Proxy Statement, no annual or semi-annual reports are available for the AB Funds at this time. THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES NOR HAS IT PASSED ON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The shares offered by this Proxy Statement are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.An investment in the AB Funds involves investment risk, including the possible loss of principal. TABLE OF CONTENTS I. ABOUT THE REORGANIZATIONS 1 II. PROPOSALS TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION 2 A. PROPOSALS ONE AND TWO 2 1. Comparison of Principal Investment Objectives, Strategies and Policies of the Funds 2 2. Comparison of Investment Restrictions and Limitations 10 3. Comparison of Fees and Expenses 17 4. Comparative Performance Information 20 5. Capitalization 26 B. INFORMATION ABOUT THE REORGANIZATIONS 27 1. Reasons for the Reorganizations 27 2. Board Considerations 27 3. Comparison of Principal Risks 30 4. Comparison of Distribution and Purchase, Redemption and Exchange Procedures 32 C. KEY INFORMATION ABOUT THE PROPOSALS 35 1. Summary of the Proposed Reorganizations 35 2. Description of the AB Funds’ Shares 36 3. Federal Income Tax Consequences 36 4. Comparison of Forms of Organization and Shareholder Rights 38 D. ADDITIONAL INFORMATION ABOUT THE AB FUNDS 39 1. Investment Adviser and Sub-Adviser 39 2. Other Service Providers 40 3. Tax Considerations 40 4. Payments to Broker-Dealers and Other Financial Intermediaries 40 II. VOTING INFORMATION 40 A. RECORD DATE, VOTING RIGHTS AND VOTE REQUIRED 41 B. HOW TO VOTE 41 C. PROXIES 41 D. QUORUM AND ADJOURNMENTS 42 E. EFFECT OF ABSTENTIONS AND BROKER “NON-VOTES” 42 F. SOLICITATION OF PROXIES 42 III. OTHER INFORMATION 43 A. OTHER BUSINESS 43 B. NEXT MEETING OF SHAREHOLDERS 43 C. LEGAL MATTERS 43 D. INFORMATION FILED WITH THE SEC 43 APPENDIX AFORM OF AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A-1 APPENDIX BOWNERSHIP OF SHARES OF THE STEPHENS FUNDS B-1 APPENDIX CVALUATION, PURCHASE, REDEMPTION AND TAX INFORMATION FOR THE AB FUNDS C-1 APPENDIX DFINANCIAL HIGHLIGHTS OF THE AB FUNDS D-1 I.ABOUT THE REORGANIZATIONS The Board, including all the Trustees who are not “interested persons,” as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), of the Trust, upon the recommendation of SIMG and after consideration of the matters discussed below, proposes that each Stephens Fund reorganize into the corresponding AB Fund and that each shareholder of a Stephens Fund become a shareholder of the corresponding AB Fund, pursuant to the Plan, the form of which is attached to this Proxy Statement as Appendix A.The Board considered the Reorganizations at its regularly scheduled meetings held on August 9, 2011 and November 8, 2011. The Board believes that the Reorganizations are in the best interests of each Stephens Fund and its shareholders. In order to reorganize each Stephens Fund into a series of the AB Trust, substantially similar funds, referred to as the “AB Funds,” have been created as new series of the AB Trust.If the shareholders of the Stephens Funds approve the Plan, the Reorganizations will have three primary steps: *First, each Stephens Fund will transfer all of its assets to the applicable AB Fund in exchange solely for Investor Class and Institutional Class shares of the AB Fund and the AB Fund’s assumption of all of the Stephens Fund’s liabilities; *Second, holders of each of the Stephens Fund will receive a pro rata distribution of the corresponding AB Fund’s Investor Class and/or Institutional Class shares, as the case may be; and *Third, the Stephens Funds will be liquidated. Approval of the Plan by shareholders of a Stephens Fund will constitute approval of the transfer of that Stephens Fund’s assets, the assumption of its liabilities, the distribution of the corresponding AB Fund’s Investor Class and Institutional Class shares, and liquidation of that Stephens Fund.The Investor Class and Institutional Class shares issued in connection with each Reorganization will have an aggregate net asset value equal to the net value of the assets that the Stephens Fund transferred to the AB Fund, less the Stephens Fund’s liabilities that the AB Fund assumes.The value of a Stephens Fund shareholder’s account with the AB Fund immediately after a Reorganization will be the same as the value of such shareholder’s account with the Stephens Fund immediately prior to the Reorganization.No sales charge or fee of any kind will be charged to the shareholders of the Stephens Funds in connection with the Reorganizations. The Trust believes that the Reorganizations will constitute a tax-free transaction for federal income tax purposes.The Trust and the AB Trust will receive an opinion from tax counsel to the AB Trust substantially to that effect.Therefore, shareholders should not recognize any gain or loss on their shares of the Stephens Funds for federal income tax purposes as a direct result of the Reorganizations. The Board has fixed the close of business on December 19, 2011 as the record date for the determination of shareholders entitled to notice of and to vote at the Special Meeting and any adjournments thereof.In considering whether to approve a proposal relating to a Reorganization, you should review the proposal for each Stephens Fund of which you were a shareholder on December 19, 2011. In addition, you should review the information in this Proxy Statement that relates to both of the proposals and the Reorganizations generally. 1 II.PROPOSALS TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A.PROPOSALS ONE AND TWO ● PROPOSAL ONE.Approval of the Agreement and Plan of Reorganization and Termination, which provides for the reorganization of the Stephens Small Cap Growth Fund into the American Beacon Stephens Small Cap Growth Fund (“AB Small Cap Fund”). ● PROPOSAL TWO.Approval of the Agreement and Plan of Reorganization and Termination, which provides for the reorganization of the Stephens Mid Cap Growth Fund into the American Beacon Stephens Mid-Cap Growth Fund (“AB Mid-Cap Fund”). Proposal One and Proposal Two (each, a “Proposal” and together the “Proposals”) request your approval of the Reorganization of the Stephens Funds into the corresponding AB Fund.In considering whether to approve a Proposal please review the following information. 1.Comparison of Principal Investment Objectives, Strategies and Policies of the Funds Each Stephens Fund and the corresponding AB Fund have substantially similar investment objectives and strategies, which are presented in the table below.However, the AB Funds have great latitude with respect to investing cash balances in money market funds and the purchase and sale of futures contracts to gain market exposure on cash balances or to reduce market exposure in anticipation of liquidity needs.While the Stephens Funds seek to remain fully invested, they can invest in cash and cash equivalents and money market funds for temporary defensive purposes or in response to unusual circumstances such as large cash inflows or redemptions.The Stephens Funds are also more limited in their ability to use futures contracts. Each AB Fund has been created as a shell series of the AB Trust solely for the purpose of acquiring its corresponding Stephens Fund’s assets and continuing its business investment strategy, and will not conduct any investment operations until after the closing of the Reorganization.The Manager has reviewed each of the Stephens Fund’s current portfolio holdings and determined that those holdings are compatible with the corresponding AB Fund’s investment objectives and policies.As a result, the Manager believes that, if the Reorganization is approved, all or substantially all of each Stephens Fund’s assets will be transferred to and held by the corresponding AB Fund. Stephens Funds AB Funds Investment Objective Each Stephens Fund seeks long-term growth of capital. Each Stephens Fund’s investment objective is non-fundamental, which means it may be changed by the Board without the approval of Stephens Fund shareholders. The Stephens Fund will only change its investment objective upon a 30-day written notice to Same. Although the AB Funds will provide shareholders with notice of any change to the investment objective, the AB Funds will not adopt an identical notification policy. 2 Stephens Funds AB Funds shareholders. Principal Investment Strategies Stephens Small Cap Growth Fund Under normal market conditions, the Stephens Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization companies. The Stephens Fund considers a company to be a small-cap company if it has a market capitalization, at the time of purchase, of $2.5 billion or less. The Stephens Fund may invest up to 20% of its net assets in equity securities of issuers that have market capitalizations, at the time of purchase, greater than $2.5 billion. Stephens Mid Cap Growth Fund Under normal market conditions, the Stephens Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of medium capitalization companies. The principal investment strategies of the AB Small Cap Fund and AB Mid-Cap Fund are substantially similar to the principal investment strategies of the Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund, respectively, except for the differences highlighted below. Under normal market conditions, the AB Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small capitalization companies, whereas under normal market conditions, the Stephens Small Cap Growth Fund invests 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization companies. The AB Small Cap Fund considers a company to be a small-cap company if it has a market capitalization, at the time of investment, of $3 billion or less, whereas the Stephens Small Cap Growth Fund considers a company to be a small-cap company if it has a market capitalization, at the time of purchase, of $2.5 billion or less.In addition, the AB Small Cap Fund may not invest in any security that at the time of purchase, has a market capitalization greater than $3.5 billion. The AB Small Cap Fund may invest up to 20% of its net assets in equity securities of issuers that have market capitalizations, at the time of purchase, greater than $3 billion and less than or equal to $3.5 billion. Under normal market conditions, the AB Mid-Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of medium capitalization companies, whereas under normal market conditions, the Stephens Mid Cap Growth Fund invests 80% of its net assets 3 Stephens Funds AB Funds The Stephens Fund considers a company to be a mid-cap company if it has a market capitalization, at the time of purchase, of $1.5 billion to $12.5 billion. The Stephens Fund may invest up to 20% of its net assets in equity securities of issuers that have market capitalizations, at the time of purchase, of less than $1.5 billion or greater than $12.5 billion. Both Stephens Funds Most of the assets of the Stephens Funds will be invested in U.S. common stocks SIMG believes have clear indicators of future earnings growth, or that demonstrate other potential for growth of capital.The Stephens Funds may invest in other equity securities, including convertible debt securities and preferred stock, as well as exchange-traded funds (“ETFs”).Not all ETFs in which the Stephens Small Cap Growth Fund or the Stephens Mid Cap Growth Fund may invest will be invested exclusively in small-cap companies or mid-cap companies, respectively.The Stephens Funds may also invest in equity index futures, investment grade, non- (plus any borrowings for investment purposes) in stocks of medium capitalization companies. The AB Mid-Cap Fund considers a company to be a mid-cap company if it has a market capitalization, at the time of investment, between $1 billion and the market capitalization of the largest company in the Russell Midcap Index, whereas the Stephens Mid Cap Growth Fund considers a company to be a mid-cap company if it has a market capitalization, at the time of purchase, of $1.5 billion to $12.5 billion.In addition, if the market capitalization of any mid-cap company reaches $25 billion, the sub-advisor of the AB Mid-Cap Fund will sell the holdings in such company unless the Manager approves the retention of such company. Notwithstanding the above restriction on any mid-cap company reaching $25 billion, the AB Mid-Cap Fund may invest up to 20% of its net assets in equity securities of issuers that have market capitalizations, at the time of purchase, of less than $1 billion or greater than the market capitalization of the largest company in the Russell Midcap Index. Same, except for the following: The AB Fund may also invest in REITs and shares of other investment companies. Each AB Fund’s strategies and policies may be changed without the approval of the AB Fund’s shareholders, but the AB Fund will not adopt the policy that it must provide a 30-day written notice to shareholders before such a change is made. Whereas the Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in small-cap companies or mid-cap companies, respectively, without first changing the Stephens Fund’s name and providing shareholders with at least a 60-day prior written notice, if an AB Fund changes its 80% policy, a notice will be sent to shareholders at least 60 days in advance of the change, and the Fund’s prospectus will be supplemented. 4 Stephens Funds AB Funds convertible debt securities, U.S. government securities, high quality money market instruments and money market funds.In addition, the Stephens Funds may invest up to 25% of its net assets in securities of foreign issuers, including American Depositary Receipts (“ADRs”) and European Depositary Receipts (“EDRs”), including in emerging markets.In selecting companies for the Stephens Funds, SIMG employs quantitative analysis and fundamental research with a focus on earnings growth.SIMG will sell a security when appropriate and consistent with the Stephens Funds’ investment objectives and policies. Each Stephens Fund’s strategies and policies described above may be changed without the approval of the Stephens Fund’s shareholders upon a 30-day written notice to shareholders.The Stephens Small Cap Growth Fund and Stephens Mid Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in small-cap companies or mid-cap companies, respectively, without first changing the Stephens Fund’s name and providing shareholders with at least a 60-day prior written notice. In connection with each AB Fund’s temporary or cash investments strategy and cash management investment strategy, both of which are described below, an AB Fund may invest in ETFs, equity index futures, high quality money market instruments or money market funds. 5 Stephens Funds AB Funds Temporary or Cash Investments In anticipation of or in response to adverse market or other conditions or atypical circumstances such as unusually large cash inflows or redemptions, each Stephens Fund may temporarily hold all or a portion of its assets in cash, cash equivalents or high-quality debt instruments.As a result, the Stephens Fund may not achieve its investment objective.To the extent the Stephens Fund invests in ETFs or uses a money market fund for its cash position, there will be some duplication of expenses because the Stephens Fund would bear its pro rata portion of such fund’s advisory fees and other operational expenses. Each AB Fund may depart from its principal investment strategy by taking temporary defensive or interim positions in response to adverse market, economic, political or other conditions. During these times, the AB Fund may not achieve its investment goal. 6 Stephens Funds AB Funds Cash Management
